Citation Nr: 1534919	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  07-23 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for urethrocutaneous fistulae with priapism, to include secondary to service connected segmental superficial thrombophlebitis or the right leg.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to June 1967, with subsequent reserve duty. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. This matter was remanded in January 2015 by the Board for medical examination/opinion and further development. A review of the record shows that the RO has complied with all remand instructions by providing a VA examination in March 2015 and issuing a supplemental statement of the case.

A video conference hearing was held by the undersigned in March 2014. A transcript of the hearing is associated with the record. In March 2014 the undersigned reopened the claim on appeal and remanded the case for additional development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. The Board notes that, in addition to the VMBS file, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim. A review of the Virtual VA claims file reveals the July 2014 hearing transcript, duplicate documents relating to the Veteran's claim and documents not pertinent to the claim on appeal.


FINDING OF FACT

The evidence of record is at least in equipoise with respect to whether the Veteran's urethrocutaneous fistulae with priapism is related to active military service.


CONCLUSION OF LAW

The criteria for service connection for urethrocutaneous fistulae with priapism have been met. 38 U.S.C.A. §§ 1101, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in October 2004.

VA has a duty to assist the Veteran in the development of the claims. The claims file includes service treatment records (STRs), medical records, and the statements of the Veteran and others in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

VA examinations were obtained in March 2015, August 2014, and July 1968. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations. The report includes clinical examinations, diagnostic testing, and the Veteran's reported symptoms. The reports provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.
Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he suffers from urethrocutaneous fistulae with priapism related to his active military service, or service connected segmental superficial thrombophlebitis or the right leg. An essential element of a claim for service connection is evidence of a current disability. A March 2015 VA examination noted the Veteran as having urethrocutaneous fistulae with priapism. Based on the above, the Board finds that an element of service connection, a present disability, has been met.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. While on active service the Veteran complained of pain within his right leg and was suspected to have thrombophlebitis. The Veteran was subsequently service connected for mild segmental superficial thrombophlebitis of the right leg. As such, the Board finds that an element of service connection claim, injury in service, has been met (right leg pain).

A third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. In the present case, a December 1967 private operative report, approximately six months after service, reflects the Veteran having urethrocutaneous fistulas, possibly secondary to thrombosis of the dorsal arteries of the penis. The 1967 operative report reflects that the Veteran's lateral fistula was found to have several thrombi (blood clots). The report attributed the Veteran's penis condition to the several thrombi and thromboangiitis obliterans of the vessel of the penis.

During the March 2014 hearing, the Veteran contended that there may be a connection between his service-connected segmental thrombophlebitis, right leg, and his current claim of urethrocutaneous fistulae with priapism, because both disorders are blood disorders that occurred in the same region of his body and the disorders occurred within a few months of each other. 

The Board finds the Veteran's contention persuasive when looking at the claims folder as a whole. Thrombophlebitis is inflammation of the veins associated with thrombus formation, sometimes occurring in multiple sites simultaneously or at intervals. Further, as noted earlier, thrombus/thrombi are essential blood clots along the wall of blood vessels. Dorland's Illustrated Medical Dictionary, 32nd Ed. 1994 at 1923. As noted above, the December 1967 operative report reflects the Veteran with several thrombi along the vessels of his penis. This blood clot condition is similar to that of the Veteran's right leg. 

The Board acknowledges the various VA medical opinions; however, finds the 1967 operative report to be of more probative value in regard to this specific issue. The March 2015 VA examiner was unable to render an opinion as to whether the Veteran's urethrocutaneous fistulae with priapism is related to his service connected segmental thrombophlebitis, right leg. The examiner explained that after merely one hour of researching the issue, it is outside of her normal practice for her to render an opinion without speculation. As the examiner was unable to render an opinion, the examination provides the Board with no probative value in regard to the claim.

Additionally, the Board finds the August 2014 VA medical opinion to be of little probative value. While the examination report reflects a review of the claims folder, it incorrectly notes the Veteran's urethrocutaneous fistulae with priapism diagnosis date as 1969, rather than 1967. Furthermore, the examiner makes no mention in regard to the Veteran's right leg blood clot condition and his urethrocutaneous fistulae with priapism. Lastly, while the examiner acknowledges the Veteran was treated for penile issues in late 1967, the examiner fails to explain whether the condition was present during service. 

The July 1968 VA examination does not provide a medical opinion in regard to the Veteran's urethrocutaneous fistulae with priapism. Rather, the examination report simply notes the appearance of the Veteran's penis and normal development. The examination fails to mention the 1967 operative report. Based on the above, the Board finds the July 1968 examination report to be of no probative value.

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence and the credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for urethrocutaneous fistulae with priapism and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for urethrocutaneous fistulae with priapism is granted.



ORDER

Entitlement to service connection for urethrocutaneous fistulae with priapism, to include secondary to service connected segmental superficial thrombophlebitis or the right leg is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


